Citation Nr: 1708730	
Decision Date: 03/22/17    Archive Date: 04/03/17

DOCKET NO.  15-14 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for bladder cancer, to include as due to exposure to an herbicide agent.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

I. Cannaday, Associate Counsel


INTRODUCTION


The Veteran served on active duty in the U.S. Navy from September 1959 to October 1983.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that his bladder cancer is associated with his military service, to include exposure to herbicide agents during service aboard the USS Haverfield.  See April 2015 VA Form 646; January 2013 VA Form 9; November 2012 correspondence.  Further, the Veteran states that he was required to burn classified information, and that the ash and smoke could have contributed to his current bladder cancer.  See May 2015 VA Form 21-4138.  The Veteran provided a private medical opinion in relation to his claim in October 2011, and private addendum opinion in February 2012.  In October 2011, the private doctor noted the Veteran's history of recurrent bladder cancer; the doctor then stated that he strongly suspected that the Veteran's exposure to an herbicide agent was contributory to the Veteran's bladder cancer.  In February 2012, the doctor stated that if prostate cancer is associated with exposure to chemicals, then bladder cancer needs to be included.  The Board notes that neither opinion provided adequate rationale to support or explain the ultimate conclusions.  Indeed, in February 2012, the doctor stated that he did not have any "dramatic articles" to support his contention. 

To date, the Veteran has not been afforded a VA examination to determine the nature and likely etiology of his bladder cancer.  An examination or medical opinion is warranted when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability; the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Monzingo v. Shinseki, 26 Vet.App. 97, 107 (noting that if an "opinion is merely lacking in detail, then it may be given some weight based upon the amount of information and analysis it contains," to include triggering the Secretary's duty to assist).  Therefore, on remand, a VA examination should be provided.  

On remand, the AOJ should verify the Veteran's service and obtain his complete personnel records.  In this regard, the Board notes that a July 2010 request for information lists the Veteran's service dates from September 1959 to October 1983; however, the DD Form 214 of record only covers the period of service from June 1975 to October 1983, and mentions 15 years and eight months of prior active service.

Finally, the Board notes that a July 2013 Joint Services Records Research Center (JSRRC) Response Checklist reflects that "a response from JSRRC revealed USS HAVERFIELD (DER 393) history and deck logs from 1943 to April 1967 do not document that the ship docked, transited inland waters or that personnel stepped foot in the Republic of Vietnam."  Nevertheless, on remand the Veteran should also be afforded the opportunity to provide any additional information regarding his exposure to herbicide agents during service, to include the approximate dates, location(s), and nature of the alleged exposure to herbicide agents while aboard the USS Haverfield.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his bladder cancer.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding VA treatment records.

2.  Associate with the record all outstanding available service personnel records, to include outstanding DD Form(s) 214.

3.  The AOJ should send the Veteran a letter requesting that he provide further information as to the approximate dates, location(s), and nature of the alleged exposure to herbicide agents while aboard the USS Haverfield.  

4.  Based on the information provided by the Veteran in response to the above development, the AOJ should contact the appropriate service department and/or records custodian(s), to include NPRC, with a request for copies of any pertinent records, including copies of the command history and deck logs of the USS Haverfield to verify the Veteran's alleged herbicide agent exposure.  The AOJ should then refer the case to the JSRRC for verification of exposure to herbicide agents or to make a formal finding that sufficient information required to verify herbicide agent exposure does not exist based on the information provided by the Veteran.

5.  After completing the above development, the Veteran should be afforded a VA examination to determine the nature and etiology of any bladder cancer.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, service personnel records, post-service medical records, and lay assertions.

The examiner should note that disorders diagnosed after discharge may still be service-connected if all the evidence establishes the disorder was incurred in service.  

The examiner should opine as to whether it is at least as likely as not (a 50 percent probability or more) that the Veteran's current bladder cancer disability manifested in service or is otherwise causally or etiologically related to his military service.  The examiner should be address the Veteran's contention that the smoke and ash, mixed with the potential herbicide agents in the air contributed to his current bladder cancer.  See May 2015 VA Form 21-4138.  Additionally, the examiner should address the private medical opinions of record, to include October 2011 and February 2012, as well as an April 2016 doctor's statement noting that the Veteran recently had transitional cell carcinoma detected in his left renal pelvis and that the Veteran's claim should be reassessed in light of this new cancer development.  

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

6.  In the event that the Veteran does not report for the scheduled examination, documentation should be obtained which shows that notice scheduling the examinations was sent to his last known address.  It should also be indicated whether any notice sent was returned as undeliverable.

6.  The AOJ should review the claims file and ensure that the foregoing development actions have been conducted and completed. 

7.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs. 

8.  When the development has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


